DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 6/15/2022.  Claim 13 has been canceled.  Claims 1-12 & 14-20 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 6/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,887,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 & 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a process comprising providing an application executable on a wireless device, the application being configured to control the wireless device to obtain an activation code, the activation code being configured to authorize wireless service, wherein the activation code is configured to represent a prepaid amount of the wireless service, receiving the activation code along with information identifying the wireless device, provisioning the prepaid amount to the wireless device from a wireless network based on provision of the information and the activation code to a wireless service provider system associated with the wireless network, determining an amount of the prepaid amount used by the wireless device with an accounting device, and controlling a use of the wireless service based on the determined amount, when taken in combination with any remaining claim limitations. 
Regarding independent claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a wireless device, comprising a camera configured to capture an activation code, wherein the activation code is configured to authorize a wireless service, wherein the activation code is configured to represent a prepaid amount of the wireless service, a processor configured to execute an application, the application being executable by the processor and configured to perform the capture, the processor further configured to receive the activation code along with information identifying the wireless device, the processor further configured to provide the prepaid amount from a wireless network based on provision of the information and the activation code to a wireless service provider system associated with the wireless network, wherein an amount of the prepaid amount is determined to be used by the wireless device with an accounting device, and wherein a use of the wireless service is controlled based on the determined amount, when taken in combination with any remaining claim limitations
Dependent claims 2-9, 11, 12, & 14-20 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876